Citation Nr: 1502919	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  09-46 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected patellofemoral syndrome of the left knee.

2.  Entitlement to an evaluation in excess of 30 percent for service-connected discoid lupus erythematosus, to include scarring of the lower hip, left cheek, right chin and scalp (hereinafter, discoid lupus with facial scarring).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to October 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2010, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.

In March 2012, the Board remanded the claims for additional development.

During the pendency of this appeal, the Veteran raised additional claims, and a provisional rating decision was issued in May 2013.   The cover letter to this provisional rating decision notified the Veteran that if he "want[ed] to receive a final decision with appeal rights before the one-year provisional period ends, send VA a signed statement as follows: 'All necessary evidence was considered by VA.  I request that this provisional decision be made final.'"  Subsequently, in December 2014 correspondence, the Veteran stated disagreement with the May 2013 rating decision.  In light of the special nature of the provisional rating decision issued in May2013, the Veteran's statement is not a type of document that may be recognized or construed as a notice of disagreement (NOD) at this time.  The Board does not have jurisdiction over these claims.  Accordingly, the December 2014 correspondence from the Veteran regarding disagreement with the May 2013 provisional rating decision is referred to the RO for appropriate action. 

The issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's discoid lupus with facial scarring requires the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.    


CONCLUSION OF LAW

The criteria for a 60 percent rating for discoid lupus with facial scarring have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7809, 7806 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in December 2009 correspondence of the information and evidence needed to substantiate and complete his claim for an increased rating, to include notice of what part of that evidence he was to provide and what evidence VA would attempt to obtain.  This also letter provided notice about how VA determines the rating and effective date. 

VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  This includes securing VA, and private treatment records, records from the Social Security Administration, and providing VA examinations.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

LAW AND ANALYSIS

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Currently, the Veteran's discoid lupus is rated under Diagnostic Code 7809, used for evaluating discoid lupus erythematosus or subacute cutanueous lupus erythematosus.  Under this code, the disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  Ratings for discoid lupus under these diagnostic codes are not to be combined with a rating under Diagnostic Code 6350.  38 C.F.R. § 4.118.




As per the instructions in Diagnostic Code 7809, the RO has evaluated the Veteran's discoid lupus using the criteria under Diagnostic Code 7800, which applies to disfigurement of the head, face or neck.  38 C.F.R. § 4.118 (2014).  

In pertinent part, under Diagnostic Code 7800, where there is one characteristic of disfigurement present, a 10 percent disability rating is warranted.  Two or three characteristics of disfigurement are assigned a 30 percent disability rating; four or five characteristics of disfigurement merit a 50 percent disability rating; and six or more characteristics of disfigurement warrant an 80 percent disability rating. Visible or palpable tissue loss and gross distortion or asymmetry of the facial features would result in higher disability ratings based on the specific areas affected.  38 C.F.R. § 4.118.

The rating criteria list the eight characteristics of disfigurement as follows: scar five or more inches (13 or more cm) in length; scar at least one quarter inch (0.6 cm) wide at the widest part; surface contour of the scar elevated or depressed upon palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square cm); skin texture abnormal in an area exceeding six square inches (39 square cm); underlying soft tissue missing in an area exceeding six square inches (39 square cm); and, skin indurated and unflexible in an area exceeding six square inches (39 square cm).  38 C.F.R. § 4.118.

Also for application in this case is Diagnostic Code 7806.  The relevant criteria provides for a 10 percent disability rating assigned where at least five percent, but less than 20 percent of the entire body or at least five percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum 60 percent disability rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).

The Board notes that discoid lupus can also be rated under Diagnostic Code 6350, used for evaluating systemic lupus erythematosus (disseminated).  However, as noted in the evidence in below, the medical evidence shows that the medical evidence does not support a diagnosis of systemic lupus erythematosus.  Therefore, Diagnostic Code 6350 is not applicable at the present time.

The Veteran's claim for an increased rating was received in November 2009.

On VA skin examination in March 2009, the Veteran reported that has had a lesion on his left cheek has persisted since service.  He also developed lesions involving the right scalp and the top of the scalp.  They have not worsened.  He also developed lesions on the bottom lip and right chin in 2000 which have not worsened since their development.  He was currently applying clobetasol 0.05% topical cream twice a day on all of the lesions which has helped and hydroxychloroquine 200 mg twice a day for the lupus.  He had undergone injections in the past on the lesion on the cheek twice which did not help.  

Physical examination revealed a lesion on the left cheek about 3 cm. below the left eye.  It was a 2.5 x 3 cm. discoid lesion with a bright pink center which measured 1.3 cm. x 1.3 cm. with a ring of peripheral depigmentation ranging from 0.6 to 1.1 cm.  It was depressed, superficial, not adherent to underlying tissue and sensitive to touch.  There was no erythema or inflammation with a peripheral ring of keloid formation that was hyperpigmented and raised.  It was stable.  There was no induration or inflexibility.  There was no limitation of motion of function.  There was no gross distortion of the face.  On the apex of the scalp, there was a 0.7 to 0.3 cm. discoid lesion with a bright pink center and surrounding hyperpigmentation.  It was sensitive to touch, superficial, not adherent to underlying tissue and stable.  There was no induration or inflexibility.  There was no limitation in motion or function.  There was no erythema, edema or keloid formation.  Another lesion located in the right temporal region of the scalp was 0.7 x 3.4 cm. and linear discoid lesion with bright pink center and hyperpigmented surrounding area, superficial and tender, nonadherent to underlying tissue.  There was no induration or inflexibility.  There was no limitation of motion or function.  There was no erythema, edema or keloid formation.  There were multiple small lesions on the bottom lip that were pink and they ranged from 0.25 to 0.5 cm. in length.  There were nontender to examination, not adherent to underlying tissue, and superficial and stable.  There was no erythema, edema or keloid formation.  There was no induration or inflexibility.  There was no limitation of motion or function.  There was no gross distortion of the face.  The examiner noted that the lesions involved the skin as follows: left chin, 2% of exposed skin and less than 1% of the entire body; 2 scalp lesions total 1% of exposed skin and less than 1% of the entire body; and the bottom lip involved 1% of the exposed skin and than 1% of the entire body.  The diagnosis was scars on the left cheek, scalp and bottom lip secondary to discoid lupus erythematosus.

On VA examination of the skin in January 2010, the Veteran reported that he was currently using a flucinonide topical cream, twice a day to the lesions as well as Plaquenil and sunscreen.  He avoided prolonged sun exposure.  He reported that the areas on his scalp are tender when he combs his hair.  They also become painful at the barber shop and occasionally bleed.  

Physical examination revealed a lesion on the left cheek about 3 cm. below the left eye.  It was a 2.5 x 3 cm. discoid lesion with a bright pink center which measured 1 cm. x 1 cm. with a ring of peripheral depigmentation ranging from 0.6 to 1.1 cm.  It was depressed, superficial, not adherent to underlying tissue and sensitive to touch.  There was no erythema or inflammation with a peripheral ring of keloid formation that was hyperpigmented and raised.  It was stable.  There was no induration or inflexibility.  There was no limitation of motion of function.  There was no gross distortion of the face.  On the apex of the scalp, there was a 0.7 to 0.3 cm. discoid lesion with a bright pink center and surrounding hyperpigmentation.  It was sensitive to touch, superficial, not adherent to underlying tissue and stable.  There was no induration or inflexibility.  There was no limitation in motion or function.  There was no erythema, edema or keloid formation.  Another lesion located in the right temporal region of the scalp was 0.7 x 3.4 cm. and linear discoid lesion with bright pink center and hyperpigmented surrounding area, superficial and tender, nonadherent to underlying tissue.  There was no induration or inflexibility.  There was no limitation of motion or function.  There was no erythema, edema or keloid formation.  There were multiple small lesions on the bottom lip that were pink and they ranged from 0.25 to 0.5 cm. in length.  There were nontender to examination, not adherent to underlying tissue, and superficial and stable.  There was no erythema, edema or keloid formation.  There was no induration or inflexibility.  There was no limitation of motion or function.  There was no gross distortion of the face.  The examiner noted that the lesions involved the skin as follows: left chin, 2% of exposed skin and less than 1% of the entire body; 2 scalp lesions total 1% of exposed skin and less than 1% of the entire body; and the bottom lip involved 1% of the exposed skin and than 1% of the entire body.  The diagnosis was discoid lupus erythematosus with residual lesional scars on the left cheek, scalp and bottom lip.    

In a December 2010 VA rheumatology treatment report, it was noted that the discoid lesion on the left cheek showed improved depigmentation.

On VA disability benefits questionnaire (DBQ) for scars in April 2012, it was noted that the Veteran had a scar on the left cheek region of the face that was somewhat deep with irregular border and variation in pigmentation.  The scar measured at 4 cm. x 4 cm.  There was also a scar on the right side of the chin region that was small in size and with dark pigmentation.  The scar measured at .3 cm. x .3 cm.  The examiner also noted that there were up to 4 scalp lesions which were all small and most with minor scars and some scaling.  The chin lesion was very small and mildly hyperpigmented with no real disfigurement appreciated.

On VA DBQ for lupus in April 2012, it was noted that the Veteran used immunosuppressive medications and topical corticosteroid on a constant or near constant basis.  The medication was identified as hydroxychloroquine which the Veteran took twice daily.  The Veteran's discoid lupus was described as chronic without exacerbations.  The discoid lupus did not result in severe impairment of health.  The skin disability affected his chin, lips and mouth causing ulcers and scaling and his scalp, causing scarring alopecia.  The total body area affected was less than 5% and the approximate total exposed body area affected was less than 5%.  The area of scalp affected was less than 20%.  The examiner noted that laboratory tests had been conducted which did not support a diagnosis of systemic lupus erythematosus.  The examiner noted that the facial left cheek scar did not measure more than 1/4 inch at its widest width.  The surface contour of the left cheek scar was depressed on palpation.  The skin about the left cheek scar appeared to have variation in pigmentation but did not meet the area requirement of 39 centimeters.  The skin texture about the left cheek scar appeared to be irregular in shape and to be atrophic in appearance to the normal skin.  The examiner noted that only 3 of the 8 criteria outlined above were met.  

Unretouched photographs of the Veteran's face and head were obtained and associated with the claims folder.

The evidence in this case supports a higher, 60 percent evaluation for the Veteran's discoid lupus with facial scarring.  A  60 percent disability rating is warranted under Diagnostic Code 7806 where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Throughout the appeal period, the Veteran has been noted to consistently use systemic therapy in the form of hydroxychloroquine and Plaquenil for management of his discoid lupus symptoms.  Thus, the Veteran is entitled to a higher evaluation of 60 percent for his discoid lupus with facial scarring throughout the period of the claim.  This is the highest rating available under Diagnostic Code 7806.

The evidence, however, does not support a still-higher rating of 80 percent under Diagnostic Code 7800. This would require six or more characteristics of disfigurement, including visible or palpable tissue loss and either gross distortion or asymmetry of three or more features, none of which have been demonstrated on any examination.

The Board also observes that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned disability rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code for discoid lupus, but the Veteran's discoid lupus is not productive of such manifestations.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected discoid lupus with facial scarring under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 60 percent disability rating is granted for discoid lupus with facial scarring. 






REMAND

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran is seeking service connection for a right knee disorder, to include as secondary to the service-connected left knee disorder.  The Board remanded the claim for a VA examination and opinion which would address the question of causation under the theory of secondary service connection.  

Pursuant to the Board's March 2012 remand, the Veteran underwent a VA DBQ of the knees in April 2012.  However, the examiner failed to adequately answer the questions posed by the Board.  The examiner concluded that the Veteran's right knee condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  For the rationale, the examiner essentially noted that the Veteran's arthritis of the right knee is a separate problem from the patellofemoral syndrome involving the left knee and did not provide any further discussion or insight.  Thus, the Board finds that the examiner failed to provide an adequate rationale for this determination.  Moreover, the examiner did not address the question of aggravation of the right knee disorder by the service-connected left knee disorder.  Accordingly, the Board finds that further VA opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Return the entire claims file, to include a copy of this REMAND, to the April 2012 VA DBQ knees examiner for a supplemental medical opinion. 

Specifically, the examiner should indicate whether, based on further review of the claims file, should provide an opinion, with complete rationale, as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability is secondary to or aggravated by the service-connected patellofemoral syndrome of the left knee as opposed to its being more likely the result of some other cause or factors.  

If the April 2012 VA examiner is unavailable, or another examiner is deemed warranted, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility, to obtain an opinion responding to the questions and points raised above. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should set forth all examination findings if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.    

2.  The Veteran must be advised of the importance of reporting to any scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report. See 38 C.F.R. § 3.655 (2014).  A copy of any notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examinations must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.
 
3.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


